Citation Nr: 1525969	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  07-26 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for right knee instability.

2.  Entitlement to a disability rating greater than 20 percent for left knee lateral instability.

3.  Entitlement to a disability rating greater than 10 percent for right knee chondromalacia patella.

4.  Entitlement to a disability rating greater than 10 percent for left knee arthritis.

5.  Entitlement to a disability rating greater than 10 percent for a cervical spine disability.

6.  Entitlement to a disability rating greater than 10 percent residuals of an injury to the second metacarpophalangeal (MCP) joint of the right hand.



WITNESSES AT HEARING ON APPEAL

The Veteran and L.H.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied, in pertinent part, the Veteran's claims for a disability rating greater than 20 percent for right knee instability, a disability rating greater than 20 percent for left knee lateral instability, a disability rating greater than 10 percent for right knee chondromalacia patella, a disability rating greater than 10 percent for left knee arthritis, a disability rating greater than 10 percent for a cervical spine disability (which the RO characterized as neck sprain with possible nerve root irritation with history of neck injury), and to a disability rating greater than 10 percent for residuals of an injury to the second MCP joint of the right hand (which the RO characterized as residual injury, second right metacarpophalangeal (MCP) joint).  The Veteran disagreed with this decision in November 2006.  He perfected a timely appeal in August 2007.  A Travel Board hearing was held at the RO in March 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In June 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated VA and private treatment records and schedule him for appropriate VA examinations to determine the current nature and etiology of his currently appealed service-connected disabilities.  Additional evidence was associated with the Veteran's VBMS electronic paperless claims file and the requested examinations occurred in September 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a September 2014 rating decision, the RO granted a claim of entitlement to a total disability rating based on individual unemployability (TDIU) effective March 3, 2006.  Accordingly, the Board finds that the issue of entitlement to a TDIU is no longer on appeal.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that, in a letter sent to the Veteran and VA in April 2015, his service representative, The American Legion, informed him that it was withdrawing its representation of him before VA.  The American Legion also provided a reason for its withdrawal of representation for the Veteran.  Thus, the Board concludes that the Veteran currently is unrepresented before VA.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to vocational rehabilitation and entitlement to a determination of permanent incapacity for self-support for the Veteran's children, D.J.O. and J.T.O., have been raised by the record in February and May 2013 statements.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's service-connected right knee instability is manifested by, at worst, complaints of right knee pain and forward flexion limited to 110 degrees.

2.  The record evidence shows that the Veteran's service-connected left knee lateral instability is manifested by, at worst, complaints of left knee pain and forward flexion limited to 110 degrees.

3.  The record evidence shows that the Veteran's service-connected right knee chondromalacia patella is manifested by, at worst, x-ray evidence of arthritis without incapacitating exacerbations.

4.  The record evidence shows that the Veteran's service-connected left knee arthritis is manifested by, at worst, x-ray evidence of arthritis without incapacitating exacerbations.

5.  The record evidence shows that, prior to August 22, 2014, the Veteran's service-connected cervical spine disability is manifested by, at worst, forward flexion limited to 35 degrees.

6.  The record evidence shows that, effective August 22, 2014 the Veteran's service-connected cervical spine disability is manifested by, at worst, forward flexion limited to 20 degrees.

7.  The record evidence shows that the Veteran's service-connected residuals of an injury to the second MCP joint of the right hand are manifested by, at worst, complaints of chronic pain.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2014).  

2.  The criteria for a disability rating greater than 20 percent for left knee lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014).

3.  The criteria for a disability rating greater than 10 percent for right knee chondromalacia patella have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260-5014 (2014).

4.  The criteria for a disability rating greater than 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010-5014 (2014).

5.  The criteria for a 20 percent rating, and no higher, effective August 22, 2014, for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2014).

6.  The criteria for a disability rating greater than 10 percent for residuals of an injury to the second MCP joint of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5099-5010 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in February 2006, May 2009, and in April 2014, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his service-connected disabilities had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in May 2009.

The Veteran has not alleged that he received inadequate VCAA notice in this case.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  The Board concludes that, because there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no additional VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding VCAA notice not required where there is no reasonable possibility that additional development will aid the Veteran).

As will be explained below in greater detail, with the exception of the Veteran's service-connected cervical spine disability, the evidence otherwise does not support granting increased ratings for the currently appealed service-connected disabilities.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the February 2006 letter was issued prior to the currently appealed rating decision issued in August 2006; thus, this notice was timely.  Because the Veteran's increased rating claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including the issues stated on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, his service representative at that time.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of his claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative at the time of the hearing and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran also has been provided with VA examinations which address the current nature and severity of his currently appealed service-connected disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating Claims

The Veteran contends that his service-connected bilateral knee disabilities, cervical spine disability, and residuals of an injury to the second MCP joint of the right hand are all more disabling than currently evaluated.  He specifically contends that all of these disabilities result in significant daily pain in his knees, neck, and right hand.  He also specifically contends that he has problems gripping objects with his right hand and is unable to sit for very long due to back and neck pain caused by his service-connected disabilities.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected right knee instability and left knee lateral instability currently are evaluated as 20 percent disabling for each disability under 38 C.F.R. § 4.71a, DC 5257 (other knee impairment).  See 38 C.F.R. § 4.71a, DC 5257 (2014).  A 20 percent rating is assigned under DC 5257 for moderate recurrent subluxation or lateral instability of the knee.  A maximum 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  Id.

The Veteran's service-connected right knee chondromalacia patella currently is evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5260-5014 (limitation of leg flexion-osteomalacia).  See 38 C.F.R. § 4.71a, DC 5260-5014 (2014).  A 10 percent rating is assigned under DC 5260 for leg flexion limited to 45 degrees.  A 20 percent rating is assigned for leg flexion limited to 30 degrees.  A maximum 30 percent rating is assigned for leg flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.

The Veteran's service-connected left knee arthritis currently is evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5010-5014 (traumatic arthritis-osteomalacia).  See 38 C.F.R. § 4.71a, DC 5010-5014 (2014).  A 10 percent rating is assigned under DC 5010 for traumatic arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned for traumatic arthritis with x-rays evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5010.

The Veteran's service-connected cervical spine disability currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5242 (degenerative arthritis of the spine).  See 38 C.F.R. § 4.71a, DC 5242 (2014).  A 10 percent rating is assigned under DC 5242 for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned under DC 5242 for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

The Veteran's service-connected residuals of an injury to the second MCP joint of the right hand currently is evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5099-5010 (other musculoskeletal disability-traumatic arthritis).  See 38 C.F.R. § 4.71a, DC 5099-5010 (2014).  As noted, a 10 percent rating is assigned under DC 5010 for traumatic arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned for traumatic arthritis with x-rays evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5010.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee is considered a major joint and multiple involvements of the metacarpal joints of the upper extremities and the cervical vertebrae are considered groups of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2014).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2014).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to adequately compensate for functional loss, which comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The evaluation of the same manifestation under different diagnostic codes is to be avoided, however.  38 C.F.R. § 4.14 (2014).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background

The record evidence shows that, on VA outpatient treatment in August 2005, the Veteran's complaints included worsening mechanical right knee pain.  The VA clinician stated, "Though [the Veteran] has mechanical symptoms, he understands that due to his age and in light of the early arthritic changes seen on x-ray, there is a strong possibility that no treatable abnormality can be identified."  Objective examination of the right knee showed no new effusions, no warmth or erythema, and continued good range of motion.  The assessment was right knee mechanical symptoms.

On VA examination in February 2006, the Veteran's complaints included frequent swelling to the second MCP joint of the right hand, left knee arthritis, right knee chondromalacia patella, and chronic neck stiffness.  The Veteran reported that he incurred all of these injuries while a competitive boxer during active service.  He also reported experiencing left knee stiffness, weakness, swelling, redness, lack of endurance, locking 3-4 times per month, and pain which radiated at times to the left ankle and foot.  His left knee disability was not incapacitating.  The Veteran further experienced right knee stiffness, swelling, lack of endurance, redness, fatigability going up hills and stairs, and pain which radiated to the right foot and ankle.  He rated his left knee pain as 5/10 on a pain scale and his right knee pain as 6/10 on a pain scale (with 10/10 being the worst imaginable pain).  He used a cane.  The Veteran described his right hand disability as pain throughout the entire hand but especially at the second MCP joint.  His rated his right hand pain as 6/10 on a pain scale.  He stated that his neck was stiff daily.  He rated his neck pain as 7/10 on a pain scale.  

Physical examination in February 2006 showed no abnormal weight-bearing, posture within normal limits, a mildly swaying gait "from side to side," normal symmetrical head position, and normal spinal curvature.  Physical examination of the knees showed no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, guarding of movement, and bilateral crepitus.  Range of motion testing of the knees showed bilateral flexion to 110 degrees and bilateral extension to 0 degrees.  The Veteran's bilateral knee function was limited by pain in each knee.  Physical examination of the hands showed that the Veteran had difficulty tying his shoes and fastening buttons with his right hand, an ability to pick up a piece of paper and tear it without difficulty, a 1 centimeter (cm) gap between the proximal transverse crease of the palm to the right hand little fingertip, an ability to approximate the proximal transverse crease of the palm with the left hand fingertips, no gaps between the thumb pads and any of the other fingers of each hand with the thumbs attempting to oppose the fingers, and bilateral hand strength within normal limits.  Physical examination of the cervical spine showed no radiating pain on movement, no muscle spasm, tenderness at the base of the posterior neck, no spine ankylosis, and "no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement."  Range of motion testing of the cervical spine showed forward flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees in each direction, and rotation to 80 degrees in each direction, with no additional limitation of motion due to any of the DeLuca factors.  Neurological examination of the upper extremities showed normal motor function and sensation.  X-rays of the right hand showed degenerative disc disease in the MCP joints of the right thumb and right middle finger and mild degenerative joint disease throughout the interphalangeal joints of all fingers.  X-rays of the right knee showed mild degenerative joint disease of the right knee and patella.  X-rays of the cervical spine showed degenerative disc disease with bilateral neuroforaminal narrowing at C3-C7 levels.  The VA examiner stated that there was no pathology of right knee instability or left knee lateral instability to render either claimed diagnosis.  The diagnoses included right knee arthritis, left knee arthritis, right hand arthritis (2 of 5 MCP joints) and arthritis of all fingers (9 of 9 interphalangeal joints), and cervical spine arthritis C3-C7.

The Veteran went to the emergency room (ER) at a VA Medical Center (VAMC) in March 2006 complaining of back pain.  He reported a history of sudden onset back pain when getting up from the dinner table the day before his ER visit and feeling "a pop in his back" followed by back and arm pain.  His back had been stiff since this incident.  He rated his pain as 10/10 on a pain scale in the center of his back.  Physical examination showed mild tenderness over the middle of his back, some mild paraspinal tenderness, no focal mass and no focal tenderness over the spinous process, no ecchymosis or bruising, negative straight leg raising bilaterally, and an ability to rise from a laying position and a sitting position without difficulty.  The assessment was back pain, "most likely musculoskeletal in nature," with no evidence of disc disease or cord compression.  The Veteran was advised to take ibuprofen 800 mg three times a day for 2 weeks and ice 3 times a day for 20 minutes a day for the next 2 days and then heat packs 4 times a day.

In an April 2006 letter, W.D.H., D.C., stated that he had seen the Veteran for complaints of low back pain.  Physical examination showed lumbar extension, cervical lateral flexion to the right, and cervical rotation in both directions all caused "slight pain," pain and edema at C1-3, T1-T10, and L1-L5, and a positive foramina compression test.  X-rays showed lumbar scoliosis to the right at L1-L2, discogenic spondylosis of the lumbar spine, and loss of the cervical lordotic curve.  The diagnoses included closed dislocation of the lumbar vertebra and closed dislocation of multiple cervical vertebrae.

On VA outpatient treatment in October 2006, the Veteran complained of neck pain.  The VA clinician stated that she had reviewed the Veteran's cervical spine x-rays and they showed "significant" degenerative disc disease and degenerative joint disease.  The Veteran denied any bowel or bladder symptoms.  Physical examination of the neck showed no cervical spine tenderness.  The impression was possible cervical radiculopathy.

In a November 2006 letter included in the Veteran's VA outpatient treatment records, a VA staff physician advised him that a "neck x-ray showed that you have a lot of arthritis in your neck."

VA magnetic resonance imaging (MRI) scan of the Veteran's cervical spine in December 2006 showed multi-level cervical disc degeneration centered at C4-5 with moderate to severe central canal narrowing and moderate multi-level bilateral foraminal narrowing at C4-6.

The Veteran reported to the ER at a VAMC in March 2007 complaining of chronic neck pain, "stiffer on the right side."  A history of degenerative disc disease and osteoarthritis was noted.  The Veteran reported significant pain relief from Tylenol and codeine.  He rated his neck pain as 5/10 on a pain scale.  "His pain has been steadily increasing.  He has been off of his medications for over two months."  He reported normal bowel and bladder function.  Physical examination of the neck showed slightly decreased range of motion "with rotation to the left, otherwise with normal range of motion, flexion, and rotation."  The assessment included arthritis in the neck.  He was given a Tylenol prescription and "a short course of Vicodin to last him through the weekend."

On VA examination in May 2009, the Veteran's complaints included constant bilateral knee pain in the patellae, daily right index finger MCP joint pain, and neck stiffness and constant pain on the left side of the neck.  He rated his bilateral knee pain, daily right index finger MCP joint pain, and neck pain each as 7/10 on a pain scale.  Physical examination showed he was right-hand dominant, posture and gait within normal limits, normal and symmetrical head position, normal spinal curvature, and no signs of intervertebral disc syndrome in the cervical spine.  Physical examination of the knees showed bilateral peripatellar tenderness and crepitus and all ligament testing was within normal limits.  Range of motion testing of the knees showed flexion to 140 degrees and extension to 0 degrees with additional limitation of motion in the right knee due to pain.  There was no additional limitation of motion in the left knee due to any of the DeLuca factors.  Physical examination of the hand and fingers showed an ability to tie shoelaces without difficulty, bilateral hand strength within normal limits, and no gaps between the thumbs and any of the fingers on either hand while attempting to oppose the thumbs.  Physical examination of the cervical spine showed "no evidence of radiating pain on movement with no evidence of muscle spasm," tenderness on the left of the midline of the neck at the mid-cervical level, and no ankylosis.  Range of motion testing of the cervical spine showed forward flexion to 45 degrees with pain at 4 degrees, extension to 45 degrees with pain at 45 degrees, lateral flexion to 45 degrees in each direction with pain at 45 degrees in each direction, and rotation to 80 degrees in each direction with pain at 80 degrees in each direction.  Joint function of the cervical spine was limited by the DeLuca factors of pain and incoordination.  There was no additional limitation of motion in degrees.  Neurological examination of the upper extremities showed normal sensation and motor function.  X-rays of the right hand showed evidence of an old injury to the middle finger and thumb with degenerative changes.  X-rays of the cervical spine showed mild degenerative changes.  The VA examiner stated that there was no pathology to render a diagnosis for the claimed status-post right second MCP joint condition/injury.  This examiner also stated that the only residual of the Veteran's injury to the second MCP joint of the right hand was "[s]ome degree of right hand pain."  The diagnoses included status-post right knee surgery with scars and patellofemoral pain syndrome, left patellofemoral pain syndrome, and cervical strain with degenerative joint disease.

VA cervical spine x-rays in July 2011 showed reversal of normal cervical lordosis at C2-3, posterior osteophytes at C3-4, mild retrolisthesis at C4 on C5, and encroachment on the neural foramina in the mid-cervical spine and lower cervical spine, left worse than right.

On VA outpatient treatment in August 2011, the Veteran complained of intermittent neck pain.  He experienced flare-ups of neck pain 2-3 times per year "which are uncomfortable for a number of days to a few weeks and then resolved spontaneously."  He denied any change in his bowel or bladder habits.  His neck pain seemed to worsen "with sudden movements or prolonged bending or stooping."  Range of motion testing of the cervical spine showed flexion to 50 degrees, extension to 60 degrees, lateral bending to 45 degrees in each direction, and rotation to 80 degrees in each direction - all without pain.  Physical examination showed no significant tenderness to palpation, obvious trigger points, or midline cervical pain, 5/5 muscle strength, intact sensation, and normal reflexes and gait.  The VA clinician stated that there was no evidence of focal radiculopathy or progressive cervical myelopathy.  The assessment was intermittent neck pain and referred sclerotomal pain to the right periscapular region.

On VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in February 2012, the Veteran's complaints included progressively worse knee pain and trouble with prolonged walking, standing, and crawling.  Range of motion testing of the right knee showed flexion to 110 degrees with objective evidence of painful motion at 110 degrees and extension to 0 degrees with no objective evidence of painful motion.  Range of motion testing of the left knee showed flexion to 120 degrees with objective evidence of painful motion at 120 degrees and extension to 0 degrees with no objective evidence of painful motion.  There was no additional limitation of motion following repetitive testing.  Physical examination of the knees showed less movement than normal, pain on movement, tenderness to palpation in the joint lines/soft tissues, 5/5 muscle strength bilaterally, no anterior and posterior instability, 1+ medial/lateral instability, and no evidence or history of recurrent patellar subluxation/dislocation.  X-rays of the knees showed mild to moderate osteoarthritis.  The diagnoses were left knee arthritis with instability, right knee chondromalacia patella with instability, and right knee degenerative joint disease.

On VA neck (cervical spine) DBQ in February 2012, the Veteran's complaints included a limited ability to turn his head during flare-ups of neck pain.  Range of motion testing showed forward flexion to 35 degrees with objective evidence of painful motion beginning at 35 degrees, extension to 40 degrees with objective evidence of painful motion beginning at 40 degrees, lateral flexion to 35 degrees in both directions with objective evidence of painful motion beginning at 35 degrees in both directions, right lateral rotation to 60 degrees with objective evidence of painful motion beginning at 60 degrees, and left lateral rotation to 80 degrees or greater with objective evidence of painful motion beginning at 80 degrees or greater.  There was no additional limitation of motion in the cervical spine following repetitive range of motion testing.  Physical examination showed pain on movement, no tenderness or guarding, all normal motor strength, no muscle atrophy, all normal deep tendon reflexes and sensation, no radiculopathy, and no associated neurologic abnormalities or intervertebral disc syndrome.  X-rays showed arthritis and degenerative changes to the mid- to lower cervical spine with disc space narrowing at multiple levels from C3-C7.  The diagnosis was cervical spine degenerative disc disease.

On VA hand and finger conditions DBQ in February 2012, the Veteran stated that he was right-hand dominant.  Range of motion testing showed no limitation of motion or evidence of painful motion for any thumbs or fingers.  The Veteran was able to perform repetitive range of motion testing without any additional limitation of motion.  Physical examination showed no gap between the thumbs and the fingers or between the fingers and the proximal transverse crease of the palms in attempting to touch the palms with the fingertips, no limitation of extension for the index or long finger, no functional loss or functional impairment of any fingers or thumbs, no tenderness to palpation for joints or soft tissues of the hands, 5/5 hand grip bilaterally, and no ankylosis of the thumbs or fingers.  X-rays showed degenerative arthritis in the right hand.  The VA examiner stated that this was mild degenerative hypertrophic osteoarthropathy of the third MCP joint.  The diagnoses were bilateral severe degenerative joint disease of the feet, bilateral pes planus, and status-post bilateral feet hammertoe surgery with scar.

On VA outpatient treatment in October 2013, the Veteran complained of chronic right knee pain.  He rated his right knee pain as 8/10 on a pain scale (with 10/10 being the worst imaginable pain).  He denied any right knee swelling, locking, or giving way.  Physical examination of the right knee showed some swelling lateral to the patella, full flexion and extension, no instability, and no evidence of any cruciate ligament instability.  The assessment was right knee pain "due to what appears to be, at least in part...osteoarthritis of the patellofemoral compartment, and there is evidence of some patellofemoral syndrome or chondromalacia patella."  The Veteran received a right knee injection and was fitted for a right knee brace.

In a March 2014 letter, W.D.H., D.C., stated that he had seen the Veteran initially in March 2006 for complaints including trouble turning his head and hearing "popping and/or grating" sound in his neck.  Dr. W.H. had treated the Veteran in March and April 2006 and from November 2008 to June 2009.  Dr. W.H. also stated that the Veteran had returned for treatment in March 2014 with complaints including neck pain.  "He stated that he believed this was due to his twenty years of boxing and his scoliosis."  Physical examination of the cervical spine in April 2006 showed a normal gait, no antalgic posture, and normal standing head tilt.  Range of motion testing of the cervical spine in April 2006 showed flexion to 45 degrees "with no pain," extension to 45 degrees "with no pain," lateral flexion to 45 degrees in each direction "with limited pain in the left neck" on right lateral flexion, and cervical rotation to 45 degrees in each direction "with limited pain in the left neck" in both directions.  Physical examination of the cervical spine showed tenderness to palpation from C1-3.  X-rays of the cervical spine in April 2006 showed loss of normal cervical lordotic curve.  Range of motion testing of the cervical spine in November 2008 showed forward flexion to 45 degrees "with limited neck pain," extension to 45 degrees "with limited neck pain," lateral flexion to 45 degrees in each direction "with limited neck pain" in each direction, left cervical rotation to 45 degrees "with limited neck pain," and right cervical rotation to 45 degrees with no pain.  Physical examination of the cervical spine in November 2008 showed tenderness to palpation from C1-C4.  X-rays of the cervical spine in November 2008 showed a loss of normal cervical lordotic curve, discogenic spondylosis, and "restriction in both cervical flexion and extension."  Range of motion testing of the cervical spine in March 2014 showed forward flexion and extension each to 45 degrees without pain, lateral flexion to 45 degrees in each direction without pain, and lateral rotation to 45 degrees in each direction without pain.  Physical examination of the cervical spine in March 2014 showed tenderness to palpation from C1-C4.  X-rays in March 2014 showed discogenic spondylosis and loss of normal cervical lordotic curve.  The diagnoses included cervical subluxation complex.

The Veteran testified at his March 2014 Travel Board hearing that he experienced problems gripping and swelling in his right hand.  See Board hearing transcript dated March 7, 2014, at pp. 2-3.  He also testified that he experienced problems "turning and bending" with his neck.  Id., at pp. 3.  He testified further that he had trouble standing or walking for more than 15 minutes due to his bilateral knees.  Id., at pp. 5-6.

On VA hand and fingers DBQ in August 2014, the Veteran's complaints included daily aching right index finger MCP joint pain and occasional swelling.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was right-hand dominant.  There was no limitation of motion or evidence of painful motion for any fingers or thumbs.  There was no additional limitation of motion following repetitive range of motion testing.  There was no gap between the thumb and fingers, no gap between the fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips, and no limitation of extension for the index or long fingers.  Physical examination showed tenderness to palpation for the joints and soft tissues of the right hand, 5/5 right hand grip, and no thumb or finger ankylosis.  X-rays showed traumatic right hand arthritis in multiple joints.  The VA examiner stated, "There is subjective chronic pain."  The diagnosis was right second MCP joint degenerative joint disease.

On VA knee and lower leg conditions DBQ in August 2014, the Veteran's complaints included bilateral daily aching knee pain and occasional swelling.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he could walk 1 block, used a cane occasionally, and was no longer able to do yard work.  Range of motion testing of the right knee showed flexion to 120 degrees with objective evidence of painful motion at 120 degrees and extension to 0 degrees with no objective evidence of painful motion.  Range of motion testing of the left knee showed flexion to 130 degrees with objective evidence of painful motion at 130 degrees and extension to 0 degrees with no objective evidence of painful motion.  There was no additional limitation of motion following repetitive testing.  Physical examination of the knees showed less movement than normal, excess fatigability, pain on movement, tenderness to palpation of the joint lines or soft tissues, 5/5 muscle strength, normal anterior and posterior stability, 1+ medial-lateral instability, no evidence of recurrent patellar subluxation/instability, a history of bilateral shin splints but no current symptoms, reported frequent episodes of right knee locking and joint pain, right knee meniscectomy in August 2005, and residual complaints of right knee pain and locking.  The Veteran used a knee brace regularly and a cane occasionally as normal modes of locomotion.  X-rays showed degenerative arthritis.  The VA examiner stated that bilateral knee degenerative joint disease and instability were present.  The diagnosis was bilateral knee degenerative joint disease.

On VA neck (cervical spine) conditions DBQ in August 2014, the Veteran complained of daily neck pain and denied radicular symptoms.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Range of motion testing of the cervical spine showed forward flexion to 20 degrees with objective evidence of painful motion at 20 degrees, extension to 10 degrees with objective evidence of painful motion at 10 degrees, lateral flexion to 10 degrees in each direction with objective evidence of painful motion at 10 degrees, and lateral rotation to 10 degrees in each direction with objective evidence of painful motion at 10 degrees.  There was no additional limitation of motion following repetitive testing.  Physical examination showed less movement than normal, excess fatigability, pain on movement, tenderness to palpation in the joint/soft tissues, muscle spasm and guarding not resulting in abnormal gait or spinal contour, 5/5 muscle strength, no muscle atrophy, normal reflexes and sensation, and no radiculopathy, spine ankylosis, neurologic abnormalities, or intervertebral disc syndrome.  X-rays showed arthritis but no vertebral fracture.  The VA examiner stated that cervical strain was superimposed on multi-level cervical spine degenerative disc disease.  This examiner also noted that the Veteran had a "[s]evere decrease in range of motion of the neck."  The diagnosis was cervical spine degenerative disc disease.

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 10 percent for right knee instability.  The Veteran contends that he is unable to stand or walk for more than 15 minutes due to worsening right knee symptomatology.  The record evidence does not support his assertions.  It shows instead that the Veteran's service-connected right knee instability is manifested by, at worst, complaints of right knee pain and forward flexion limited to 110 degrees (as seen on VA examination in February 2006).  VA examination in February 2006 also showed no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, guarding of movement, bilateral crepitus, and full extension.  X-rays of the right knee showed mild degenerative joint disease of the right knee and patella.  VA examination in May 2009 showed peripatellar tenderness and crepitus, all ligament testing was within normal limits, and a full range of motion on flexion and extension with additional limitation of motion in the right knee due to pain.  Range of motion testing of the right knee on VA examination in February 2012 showed flexion to 110 degrees with objective evidence of painful motion at 110 degrees and full extension with no objective evidence of painful motion.  Physical examination showed tenderness to palpation in the joint lines/soft tissues, 5/5 muscle strength bilaterally, 1+ medial/lateral instability, and no evidence or history of recurrent patellar subluxation/dislocation.  X-rays showed mild to moderate osteoarthritis in the right knee.  The diagnoses included right knee chondromalacia patella with instability and right knee degenerative joint disease.  VA outpatient treatment in October 2013 showed increased right knee swelling but a full range of motion on flexion and extension.  At his most recent VA examination in August 2014, range of motion testing of the right knee showed flexion to 120 degrees with objective evidence of painful motion at 120 degrees and extension to 0 degrees with no objective evidence of painful motion.  The Veteran also reported frequent episodes of right knee locking and joint pain, right knee meniscectomy in August 2005, and residual complaints of right knee pain and locking.  He used a knee brace regularly and a cane occasionally as normal modes of locomotion.  X-rays showed degenerative arthritis.  The August 2014 VA examiner stated that bilateral knee degenerative joint disease and instability were present.  

The record evidence does not suggest that the Veteran experiences severe right knee disability (i.e., a 30 percent rating under DC 5257) at any time during the appeal period such that a disability rating greater than 20 percent is warranted for the Veteran's service-connected right knee instability.  See 38 C.F.R. § 4.71a, DC 5257 (2014).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 20 percent for his service-connected right knee instability.  Thus, the Board finds that the criteria for a disability rating greater than 20 percent for right knee instability have not been met.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 20 percent for his service-connected left knee instability.  As with his right knee instability, the Veteran again contends that he is unable to stand or walk for more than 15 minutes due to worsening knee symptomatology.  The record evidence again does not support his assertions.  It shows instead that the Veteran's service-connected left knee instability is manifested by, at worst, complaints of left knee pain and forward flexion limited to 110 degrees (as seen on VA examination in February 2006).  VA examination in February 2006 also showed no pathology of left knee lateral instability to render the claimed diagnosis although the VA examiner also diagnosed the Veteran as having left knee arthritis.  Although VA examination in May 2009 showed peripatellar tenderness and crepitus in the left knee, all ligament testing was within normal limits and a full range of motion on flexion and extension of the left knee with no additional limitation of motion due to any of the DeLuca factors.  VA examination in February 2012 showed left knee flexion to 120 degrees with objective evidence of painful motion at 120 degrees, extension to 0 degrees with no objective evidence of painful motion, and no additional limitation of motion following repetitive testing.  The diagnoses included left knee arthritis with instability.  The Veteran's left knee flexion had improved to 130 degrees with no additional limitation of motion following repetitive testing on VA examination in August 2014.  The August 2014 VA examiner stated that degenerative joint disease and instability of the knee were present.  

The record evidence does not suggest that the Veteran experiences severe left knee disability (i.e., a 30 percent rating under DC 5257) at any time during the appeal period such that a disability rating greater than 20 percent is warranted for the Veteran's service-connected left knee instability.  See 38 C.F.R. § 4.71a, DC 5257 (2014).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 20 percent for his service-connected left knee instability.  Thus, the Board finds that the criteria for a disability rating greater than 20 percent for left knee instability have not been met.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 10 percent for his service-connected right knee chondromalacia patella.  The record evidence does not support the Veteran's assertions that this disability has worsened.  It shows instead that the Veteran's service-connected right knee chondromalacia patella is manifested by, at worst, x-ray evidence of arthritis without incapacitating exacerbations.  The Veteran's x-rays consistently have shown the presence of degenerative (or traumatic) right knee arthritis.  For example, February 2006 x-rays of the right knee showed mild degenerative joint disease of the right knee and patella.  X-rays of the knees taken in February 2012 showed mild to moderate osteoarthritis in the right knee.  Following VA examination in February 2012, the Veteran was diagnosed as having right knee chondromalacia patella with instability (due to 1+ medial/lateral ligament instability noted on physical examination).  These results essentially were unchanged on subsequent VA examination in August 2014.  The record evidence does not suggest that the Veteran experiences occasional incapacitating exacerbations of right knee chondromalacia patella (i.e., a 20 percent rating under DC 5014) at any time during the appeal period such that a disability rating greater than 10 percent is warranted for the Veteran's service-connected right knee chondromalacia patella.  See 38 C.F.R. § 4.71a, DC 5014 (2014).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 10 percent for his service-connected right knee chondromalacia patella.  Thus, the Board finds that the criteria for a disability rating greater than 10 percent for right knee chondromalacia patella have not been met.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 10 percent for his service-connected left knee arthritis.  The record evidence does not support the Veteran's assertions that this disability has worsened.  It shows instead that the Veteran's service-connected left knee arthritis is manifested by, at worst, x-ray evidence of arthritis without incapacitating exacerbations.  The Veteran was diagnosed as having left knee arthritis following VA examination in February 2006.  X-rays of the knees taken in February 2012 showed mild to moderate osteoarthritis.  August 2014 x-rays of the Veteran's left knee showed degenerative arthritis.  The August 2014 VA examiner stated that bilateral knee degenerative joint disease (or arthritis) was present.  The record evidence does not suggest that the Veteran experiences occasional incapacitating exacerbations of left knee arthritis (i.e., a 20 percent rating under DC 5014) at any time during the appeal period such that a disability rating greater than 10 percent is warranted for the Veteran's service-connected left knee arthritis.  See 38 C.F.R. § 4.71a, DC 5014 (2014).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 10 percent for his service-connected left knee arthritis.  Thus, the Board finds that the criteria for a disability rating greater than 10 percent for left knee arthritis have not been met.

The Board next finds that the evidence supports assigning a 20 percent rating, and no higher, effective August 22, 2014, for the Veteran's service-connected cervical spine disability.  The record evidence shows that, prior to August 22, 2014, the Veteran's service-connected spine disability is manifested by, at worst, forward flexion limited to 35 degrees (as seen on VA examination in February 2012).  Previous VA examinations in February 2006 and in May 2009 had shown a greater range of motion to 45 degrees of forward flexion for the cervical spine.  These VA examinations also documented that the Veteran experienced no radiating pain on movement, no muscle spasm, and no spine ankylosis, although tenderness at the base of the posterior neck and complaints of pain were reported.  The Veteran was diagnosed as having cervical spine arthritis C3-C7 following February 2006 VA examination.  

A VA clinician stated in October 2006 that she had reviewed the Veteran's cervical spine x-rays and they showed "significant" degenerative disc disease and degenerative joint disease.  The Veteran denied any bowel or bladder symptoms at that time.  Physical examination of the neck showed no cervical spine tenderness.  The impression was possible cervical radiculopathy.  (The Board notes parenthetically that the October 2006 finding of possible cervical radiculopathy was not confirmed on subsequent VA outpatient treatment or examination, however, as the August 2011 VA clinician specifically found no evidence of focal radiculopathy or progressive cervical myelopathy.)  And, although the Veteran was seen in the ER at a VAMC in March 2007 for complaints of "steadily increasing" neck pain, physical examination of the neck showed only slightly decreased range of motion "with rotation to the left, otherwise with normal range of motion, flexion, and rotation."

The record evidence does not suggest that, prior to August 22, 2014, the Veteran's service-connected cervical spine disability was manifested by forward flexion limited to more than 35 degrees (i.e., at least a 20 percent rating under DC 5242) such that a disability rating greater than 20 percent is warranted for this time period.  See 38 C.F.R. § 4.71a, DC 5242 (2014).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased rating for his service-connected cervical spine disability prior to August 22, 2014.  Thus, the Board finds that the criteria for a disability rating greater than 10 percent prior to August 22, 2014, for the Veteran's service-connected cervical spine disability have not been met.

By contrast, the Board finds that the evidence supports assigning a higher 20 percent rating effective August 22, 2014, for the Veteran's service-connected cervical spine disability.  Id.  The record evidence shows that, on VA examination on August 22, 2014, the range of motion on forward flexion for the Veteran's service-connected cervical spine had worsened to 20 degrees with objective evidence of painful motion at 20 degrees.  The August 2014 VA examiner specifically noted that this finding represented a "[s]evere decrease in range of motion of the neck."  There was no additional limitation of motion following repetitive testing.  The findings on VA examination on August 22, 2014, clearly support the assignment of a 20 percent rating effective on that date for the Veteran's service-connected cervical spine disability.  Id.  There is no indication, however, that the Veteran experiences forward flexion of the cervical spine limited to 15 degrees or less or unfavorable ankylosis of the entire cervical spine or the entire spine (i.e., a 30, 40, or 100 percent rating under DC 5242) such that a disability rating greater than 20 percent is warranted for this time period.  The August 2014 VA examiner specifically found no spine ankylosis present.  Thus, the Board finds that the criteria for a 20 percent rating, and no higher, effective August 22, 2014, for a cervical spine disability have been met.

The Board finally finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 10 percent for residuals of an injury to the second MCP joint of the right hand.  The record evidence does not support the Veteran's assertions of worsening symptomatology as a result of this service-connected disability.  It shows instead that the Veteran's service-connected residuals of an injury to the second MCP joint of the right hand are manifested by, at worst, complaints of chronic pain.  For example, physical examination of the hands in February 2006 showed that the Veteran had difficulty tying his shoes and fastening buttons with his right hand, an ability to pick up a piece of paper and tear it without difficulty, a 1 centimeter (cm) gap between the proximal transverse crease of the palm to the right hand little fingertip, no gaps between the thumb pads and any of the other fingers of each hand with the thumbs attempting to oppose the fingers, and bilateral hand strength within normal limits.  X-rays of the right hand in February 2006 showed degenerative disc disease in the MCP joints of the right thumb and right middle finger and mild degenerative joint disease throughout the interphalangeal joints of all fingers.  The February 2006 VA examiner concluded that the Veteran had right hand arthritis (2 of 5 MCP joints).  

Physical examination of the Veteran's right hand was improved on subsequent VA examination in May 2009 when it showed an ability to tie shoelaces without difficulty, bilateral hand strength within normal limits, and no gaps between the thumbs and any of the fingers on either hand while attempting to oppose the thumbs.  The May 2009 VA examiner stated that there was no pathology to render a diagnosis for the claimed status-post right second MCP joint condition/injury.  This examiner also stated that the only residual of the Veteran's injury to the second MCP joint of the right hand was "[s]ome degree of right hand pain."  Physical examination of the Veteran's right hand essentially was unchanged on subsequent VA examination in February 2012 when the VA examiner diagnosed the Veteran as having mild degenerative hypertrophic osteoarthropathy of the third MCP joint based on right hand x-rays.  

At the Veteran's most recent VA hand examination in August 2014, although the Veteran's complaints included daily aching right index finger MCP joint pain and occasional swelling, there was no limitation of motion or evidence of painful motion for any fingers or thumbs, no additional limitation of motion following repetitive range of motion testing, no gap between the thumb and fingers, no gap between the fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips, and no limitation of extension for the index or long fingers.  Physical examination showed tenderness to palpation for the joints and soft tissues of the right hand, 5/5 right hand grip, and no thumb or finger ankylosis.  X-rays showed traumatic right hand arthritis in multiple joints.  The VA examiner stated, "There is subjective chronic pain."  The diagnosis was right second MCP joint degenerative joint disease.  

The record evidence does not suggest that the Veteran experiences occasional incapacitating exacerbations attributable to his service-connected residuals of an injury to the second MCP joint of the right hand such that a disability rating greater than 10 percent is warranted under DC 5099-5010.  See 38 C.F.R. § 4.17a, DC 5099-5010 (2014).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 10 percent for his service-connected residuals of an injury to the second MCP joint of the right hand.  Thus, the Board finds that the criteria for a disability rating greater than 10 percent for service-connected residuals of an injury to the second MCP joint of the right hand have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for any of the service-connected disabilities currently on appeal.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for all of the Veteran's service-connected disabilities currently on appeal are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities.  This is especially true because the 10 percent ratings currently assigned for the Veteran's right knee chondromalacia patella, left knee arthritis, and residuals of an injury to the second MCP joint of the right hand contemplate mild disability.  Similarly, the 20 percent ratings currently assigned for the Veteran's right knee instability and left knee lateral instability and the higher 20 percent rating assigned in this decision for the Veteran's cervical spine disability all contemplate moderate disability.  

Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has not been employed throughout the pendency of this appeal.  As noted in the Introduction, the RO granted the Veteran's TDIU claim effective March 3, 2006, in a September 2014 rating decision.  Although the Veteran reported to the ER at a VAMC in March 2007 complaining of low back pain, he was treated and released with instructions on how to reduce his apparent exacerbation of low back pain.  The Veteran otherwise has not been hospitalized for treatment of any of his currently appealed service-connected disabilities at any time during the pendency of this appeal.  

The record evidence finally does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule such that consideration of extraschedular ratings under Johnson is necessary.  In summary, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 20 percent for right knee instability is denied.

Entitlement to a disability rating greater than 20 percent for left knee lateral instability is denied.

Entitlement to a disability rating greater than 10 percent for right knee chondromalacia patella is denied.

Entitlement to a disability rating greater than 10 percent for left knee arthritis is denied.

Entitlement to a 20 percent rating, and no higher, effective August 22, 2014, for a cervical spine disability is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a disability rating greater than 10 percent residuals of an injury to the second MCP joint of the right hand is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


